Citation Nr: 1719541	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1982 to November 1985 and from October 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an
October 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in North Little Rock, Arkansas.  Following a February 2010 Travel Board hearing, the Board remanded this case in July 2010 and July 2015.

In February 2017, the Veteran filed a Notice of Disagreement with the RO's denial of service connection for irritable bowel syndrome.  The RO responded with a Decision Review Officer letter in March 2017, and as such the Board considers this matter to be pending before the RO and will not remand it for the issuance of a Statement of the Case at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim for entitlement to service connection for obstructive sleep apnea must be remanded for further action by the AOJ.  Specifically, the Board finds that this claim potentially encompasses a claim for entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD).  The Veteran's representative recently submitted an Informal Hearing Presentation, which contained and referenced internet articles indicating that Veterans suffering from PTSD are at higher risk for sleep apnea.  In that regard, the record also shows that the Veteran has a history of sleep walking and talking, and fragmented sleep, related to his PTSD stressors.  Having found that the Veteran seeks compensation for his sleep apnea based on both direct and secondary service connection, the Board has recharacterized the issue as set forth above. 

The Veteran was afforded VA examinations in May 2011 and in April 2016.  Because the issue of secondary service connection for sleep apnea had not yet been raised, neither examiner specifically addressed whether the Veteran's sleep apnea is caused or aggravated by his PTSD.  In view of this, the Veteran should be given an opportunity to submit any additional evidence regarding this theory of entitlement to service connection for his sleep apnea, and a medical opinion should be obtained addressing whether the Veteran's sleep apnea was caused or aggravated by his PTSD.  In addition, on remand, efforts should be made to ensure that VA has all available records of the dates of the periods of active duty training (ACDUTRA) from while the Veteran was serving in the United States Army Reserve.

The AOJ should then conduct any further development deemed warranted, and readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a 3.159(b) notice letter regarding secondary service connection.  He should be requested to submit or identify any additional information or evidence on this issue.

2.  Contact relevant service department entities to ensure, to the extent possible, that VA has obtained all available records of the Veteran's dates of periods ACDUTRA while in the United States Army Reserve, and associate any additional records obtained with his file.

3.  After completion of the foregoing, return the claims file to an examiner of appropriate expertise in order to render an addendum opinion addressing whether the Veteran's current sleep apnea disability, if any, was caused or aggravated by his service-connected PTSD.  If, in the discretion of the examiner, an addendum opinion will not suffice to address the issue and a new examination is necessary, one should be provided.The claims file should be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed sleep apnea was caused or aggravated by (beyond the normal progress of the disease) the Veteran's service-connected PTSD.  The examiner should consider the articles that the Veteran's representative submitted in the April 2017 Informal Hearing Presentation, which relate sleep apnea and PTSD, as well as the Veteran's reported sleep impairment related to his PTSD manifested by fragmented sleep and sleep talking.  

All opinions reached should include a thoroughly explained rationale in a typewritten report.

4.  Then, after completing any other development that may be indicated, readjudicate the claim, including the new theory of secondary service connection (as secondary to PTSD).  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




